18 N.Y.3d 986 (2012)
968 N.E.2d 988
945 N.Y.S.2d 634
2012 NY Slip Op 71324
NYCTL 1998-2 TRUST, Respondent,
v.
NORMAN ACKERMAN, Appellant, et al., Defendants.
Motion No: 2012-118.
Court of Appeals of New York.
Submitted January 23, 2012.
Decided April 26, 2012.
Motion for leave to appeal dismissed as untimely. The prior motion for leave to appeal made to the Appellate Division was untimely (see Karger, Powers of the New York Court of Appeals § 12:3, at 436-437 [3d ed rev]). Motion for poor person relief dismissed as academic.